Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/733,449 dated 19 September 2018.


Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the word count is 161 (exceeds 150 words).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims are objected to because of the following informalities, for which appropriate correction is required: Claims 6 and 19 recite in the preamble “chance”, which is a typo.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 3 and 17 are rejected for lack of adequate written description.
Claims 3 and 17 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims each recite the at least one computer determining the location of a tag using “two way ranging and time difference of arrival (TDOA) data techniques”, which are programmable functions. The Applicant has provided no disclosure of these algorithms for determining locations of tags. Any analysis and subsequent determination could potentially read on the as-claimed invention.
Specification at [0041, 0042] states: “Due to small errors introduced by refraction of the RF signal through solid objects, including walls, people, equipment, etc., the three or more circles in many instances will not intersect at exactly the same point and so interpolation between clusters of circle intersections is performed to arrive at the calculated location of the particular mobile tag 102 of interest on the X-Y plane” and “[t]racking the locations of multiple mobile tags 102 in substantially real time using 2-way ranging, clock synchronization, TDOA, resolution of circles onto the X-Y plane, and interpolating intersection point clusters of the circles requires a large amount of computational power by hub computers… and/or the associated RTLS server 106”.
	The Provisional Specification at [0015] states: “If desired, the at least one computer of the third aspect may use two way ranging and time difference of arrival data (TDOA) techniques to determine the location of each tag of the plurality of tags. It is contemplated that the at least one computer of the third aspect may use the tag data from only a subset of the plurality of transceivers to determine the location of each tag of the plurality of tags. The subset may be determined based on signal strength of signals that may include the tag data and that may be communicated between each tag of the plurality of tags and one or more transceivers of the plurality of transceivers. The subset may include, for example, at least three transceivers from the plurality of transceivers that may have highest signal strength values as compared to others of the plurality of transceivers.”
This is inadequate for a person having ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1 and 15 are provisionally rejected on the grounds of non-statutory double patenting over claims 1 and 28 of co-pending Application No. 16/944,926 (reference application ‘926). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Claims 1 and 28 of the reference application ‘926 recite similar limitations to independent claim 1 (and analogous independent claim 15) of the instant Application; the claims 1 and 15 of the instant application are also rejected as being obvious variations of the claims of the reference ‘926.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Examiner has bolded the claim language that is the same between the claims of the instant application and corresponding claims of the co-pending reference application 16/944,926. 

Claims of Instant Application
Claims of Reference Application ‘926
1. A caregiver shift change system for use in a healthcare facility having a plurality of patient rooms, the caregiver shift change system comprising: 
a patient support apparatus in a first patient room of the plurality of patient rooms; 
a high-accuracy locating system including a plurality of locating tags, a first tag of the plurality of tags being coupled to a first caregiver, a second tag of the plurality of tags being coupled to a second caregiver, the high-accuracy locating system further having a plurality of transceivers mounted within the healthcare facility and configured to receive tag data from the plurality of tags, and 
at least one computer coupled to the plurality of transceivers to receive the tag data therefrom and process the tag data to determine a location of each tag of the plurality of tags within the healthcare facility; and a server configured to determine whether a successful caregiver shift change has occurred based on locations of the first and second tags being, for a predetermined period of time, within a threshold proximity of each other and within a zone defined around the patient support apparatus in the first patient room.

a bed configured to support a patient thereon, 
an equipment locating tag coupled to the bed, 
a caregiver locating tag coupled to a caregiver, 
a plurality of receivers mounted at fixed locations and in wireless communication with the equipment locating tag and the caregiver locating tag, 
at least one computer communicatively coupled to the plurality of receivers, wherein the equipment locating tag, the caregiver locating tag, the plurality of receivers, and the at least one computer cooperate to form a high-accuracy locating system operable to determine a location of the equipment locating tag and the caregiver locating tag within at least one foot of an actual location of the equipment locating tag and the caregiver locating tag, respectively, wherein the at least one computer models a rounding zone adjacent the bed based on the location of the equipment locating tag, wherein the at least one computer determines that the caregiver has successfully completed a caregiver round if the caregiver locating tag is located within the rounding zone for a threshold period of time.

28. … transceiver(s)…
the high-accuracy locating system operates according to ultra-wideband (UWB) technology.
Note: claim 16 is analogous to claim 2.
7. … the equipment locating tag and the caregiver locating tag communicate with the plurality of receivers via ultra-wideband (UWB) signals.
3. … the at least one computer uses two way ranging and time difference of arrival data (TDOA) techniques to determine the location of each tag of the plurality of tags.
Note: Claim 17 is analogous to claim 3.
8. … the locations of the equipment locating tag and the caregiver locating tag is determined by the at least one computer using two way ranging and time difference of arrival (TDOA) techniques.
4. … at least one computer uses the tag data from only a subset of the plurality of transceivers to determine the location of each tag of the plurality of tags.
Note: Claim 18 is analogous to claim 4.
10. … the at least one computer uses signals from only a subset of the plurality of receivers to determine the location of the equipment locating tag and the caregiver locating tag, the subset being determined based on signal strength of signals from the equipment locating tag and the caregiver locating tag to the plurality of receivers.
5. … the subset is determined based on signal strength of signals that include the tag data and that are communicated between each tag of the plurality of tags and one or more transceivers of the plurality of transceivers.

… the subset being determined based on signal strength of signals from the equipment locating tag and the caregiver locating tag to the plurality of receivers. 
6. … the subset comprises at least three transceivers from the plurality of transceivers having highest signal strength values as compared to others of the plurality of transceivers.

Note: Claim 20 is analogous to claim 6.
11. … the subset comprises at least three receivers from the plurality of receivers having highest signal strength values as compared to others of the plurality of receivers.
7. … the threshold proximity is about three feet.

Note: Claim 21 is analogous to claim 7.
2. … the rounding zone is defined as being within a boundary that is about three feet from a periphery of the bed.
8. … the zone defined around the patient support apparatus is defined as an area within about three feet of the patient support apparatus.
Note: Claim 22 is analogous to claim 8.
2. … the rounding zone is defined as being within a boundary zone that is about three feet from a periphery of the bed. 
9. …the zone defined around the patient support apparatus is defined as an area within about six feet of the third tag of the plurality of tags mounted to the patient support apparatus.
Note: Claim 23 is analogous to claim 9.
4. … the rounding zone is defined as being a circular boundary having a radius of about five feet and centered on the equipment locating tag.
12. … the patient support apparatus includes a sensor that senses a presence of a patient on the patient support apparatus and the server is configured to determine whether a successful caregiver shift change has occurred only when the patient is present on the patient support apparatus as sensed by the sensor.
12. … the bed includes a sensor that senses the presence of a patient on the bed and the at least one computer is configured to determine that a successful caregiver round has occurred only if the patient is present on the bed as sensed by the sensor.
13. … the patient support apparatus includes communication circuitry configured to transmit sensor data from the sensor for receipt by the server.
13. … the bed includes communication circuitry configured to transmit patient presence data for receipt by the at least one computer.
14. … the sensor comprises a weight sensor of a weight scale system of the patient support apparatus.
14. … the sensor comprises a weight sensor of a weigh scale system of the bed.


Dependent Claims 2-9, 12-14, and 16-23 recite similar limitations to dependent claims 2, 4, 7-8, 10-14 of the reference application ‘926; the dependent claims of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 15 fall into at least one of the statutory categories (i.e., machine). The identified abstract idea is (claim 1 being representative):
a patient […] in a first patient room of the plurality of patient rooms;
[…] including […], a first […] being coupled to a first caregiver, a second […] being coupled to a second caregiver, […] further having […] mounted within the healthcare facility and configured to receive […] data from […], and […] coupled to […] to receive the […] data therefrom and process the […] data to determine a location of each […] within the healthcare facility; and
[…] configured to determine whether a successful caregiver shift change has occurred based on locations of the first and second […] being, for a predetermined period of time, within a threshold proximity of each other and within a zone defined around […] in the first patient room.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of at least one computer and a server of a high-accuracy locating system. That is, other than reciting at least one computer and a server of a high-accuracy locating system, the claimed invention amounts to a human following a series of rules or steps to determine whether a successful caregiver shift change has occurred based on locations, a predetermined period of time, and a threshold proximity within a defined zone in a patient room. For example, but for the at least one computer and the server, the claims encompass a person deciding whether or not a successful caregiver shift change has occurred based on tag locations being, for a set time period, within a threshold proximity of each other and within a zone defined around the patient in the patient room. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of at least one computer and a server of a high-accuracy locating system that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, alone or in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of a plurality of locating tags and a plurality of transceivers of the high-accuracy locating system that collect, transmit and/or output data (see Drawings, Fig. 2). The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amount to a location from which data is received or to which data is transmitted/outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of a patient support apparatus. A patient support apparatus is a piece of medical equipment that supports and positions a patient during examination and to which a location tag can be mounted for location tracking. Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one computer and a server of a high-accuracy locating system to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the plurality of locating tags and the plurality of transceivers of the high-accuracy locating system (i.e., a device that collects, transmits, and/or outputs data) are each considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., presenting, i.e., displaying) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, the prior art of record indicates that with the advent of RTLS (real-time locating systems), hospital personnel can tag patients or assets using tags (see D’Souza et al., 2011, at pg. 38, “The Role of RTLS”, para. 2); and RTLS servers can be communicatively coupled to a number of transceivers, which in turn communicate with Ribble et al., US 2016/0136356, at para. 0045). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the patient support apparatus is considered generally linking the abstract idea to a particular technological environment (i.e., hospital equipment). This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Wang (2013) indicates that tracking expensive hospital equipment, such as a patient bed, is a well-understood, routine, conventional activity (see pg. 2690, para. 2; section III, parts A and B; and pg. 2692, Table 1). Further, the prior art of record indicates that a patient support apparatus used as a location for fixing a tag device is a well-understood, routine, and conventional activity (Wiggermann et al., US 2017/0196743, Fig. 3 & 4; and Ribble et al., US 2016/0136356, Fig. 4 and associated text). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claims 2-14 and 16-23 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim 2, 7-11, 16, and 21-23 merely further describe(s) the abstract idea (e.g. ultra-wideband technology, threshold proximity, defining a zone).
Claim(s) 3-6 and 17-20 merely further describe(s) the additional element(s) of the at least one computer applying the followed rules or steps (e.g. using two way ranging and TDOA data techniques, using tag data) and the plurality / subset of transceivers that receive, transmit, and/or output tag data (see analyses, supra).
Claims 12 and 14 further recite the additional element of a sensor/weight sensor that amounts to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity (see analysis, supra). Further, the prior art of record by the same Applicant (Hill-Rom) describes hospital beds that have weigh scale systems with sensors e.g. load cells as well known in the art and that also well known in the art is the use of hospital beds to send bed status data to a server (see Girardeau et al., US 2014/0266642 at para. 0038). See also Collins, Jr., US 2009/0112630, at para. 0011; and Hayes et al., US 2013/0283529, at para. 0018.
Claim 13 further recites the additional element of communication circuitry that amounts to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity (see analysis, supra). Further, the prior art of record indicates that the hospital bed can include local data collection circuitry (communication circuitry) (see Collins, Jr., US 2009/0112630, at para. 0011). See also Dixon et al., US 2015/0081335, at Abstract and para. 0005; and Ribble et al., US 2016/0136356 at para. 0008.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al. (US 2017/0195852) in view of Boulos et al. (see NPL document on PTO-892).

Re. CLAIM 1, Theurer teaches the caregiver shift change system comprising:
a patient support apparatus in a first patient room of the plurality of patient rooms (Fig. 9 and [0030] teaches a hospital bed in a room. The Examiner interprets a hospital bed as a patient support apparatus.);
a high-accuracy locating system ([0030] teaches a RTLS (real-time location services) system that facilitates improved proximity detection and location tracking) including a plurality of locating tags ([0030] teaches beacon tags (locating tags) are installed throughout a location or building.), a first tag being coupled to a first caregiver, a second tag being coupled to a second caregiver ([0030] teaches affixing beacon tags to clothing. Fig. 5 and [0012] teaches exemplary uses of a beacon tag for a patient a beacon badge for a caregiver. The Examiner interprets beacon tags as also used for caregivers.), the high-accuracy locating system further having a plurality of transceivers mounted within the healthcare facility ([0032] teaches each beacon badge has a wireless transceiver. Fig. 5 teaches a hub module / fixed location extension (mount) for a beacon badge for use with walls. The Examiner interprets beacon badges as fixed/mounted to walls.) and configured to receive tag data from the plurality of tags ([0033] teaches a beacon badge collects beacon messages and communicates beacon packets, which include information (tag data) received from the collected beacon message, e.g. ID for the source beacon tag, a spatial location of the source beacon tag.), and at least one computer coupled to the plurality of transceivers to receive the tag data therefrom ([0088] teaches multiple devices, e.g. workstation servers, implement an RTLS server 404; and the RTLS server 404 (a first workstation server, at least one computer) collects beacon packets (processed beacon messages) related to proximity/ location information. See also Fig. 5 and [0027].) and process the tag data to determine a location of each […] within the healthcare facility ([0034] teaches beacon badges process the beacon messages to determine a distance from the source of the beacon tag that broadcasted the beacon message. Abstract teaches the RTLS server (the first workstation server) uses the identifying information (tag data) contained within the received beacon message (beacon packet) to determine the proximate location of the beacon badge / transceiver).); and
a server configured to determine whether a successful caregiver shift change has occurred ([0027, 0088] teaches the RTLS server (the first workstation server) reports aggregated information received from badges / transceivers. The Examiner interprets the aggregated information as reported to the second workstation server. [0086, 0087] teaches monitoring and/or tracking beacon badge check-in/check-out (caregiver shift change).) based on locations of the first and second tags being, […], within a threshold proximity […] and within a zone defined around the patient support apparatus in the first patient room ([0028] teaches location tracking for locating assets (tagged clothing of caregivers). Fig. 9 and [0109] teaches proximity detection of assets and people in the room, interaction near the bed, and a dashed outline / proximity area (defined zone) around the bed. [0109] also teaches received beacon tag broadcasts are associated with a proximity threshold; and proximity areas for tags, badges, and hub modules having connected badges. The Examiner interprets two caregiver beacon tags as within the proximity threshold for broadcasting to a beacon badge transceiver.)

Theurer does not explicitly teach 
processing the tag data to determine the location of each tag of the plurality of tags; or
being, for a predetermined period of time, within a threshold proximity of each other.

Boulos teaches 
determining location for each tag of the plurality of tags (Pg. 3, bullet points 1-6 teach methods by which an RTLS can locate each tag, e.g. locating at sub-room level e.g. a patient’s bedside.); and
being, for a predetermined period of time, within a threshold proximity of each other (Pg. 3, bullet point 5 teaches tag location is returned as proximity with respect to another tag (Theurer’s tags) can be returned as present next to each other (and for how long). Pg. 4, para. 1 teaches providing detailed data on who is near whom, detecting how long a nurse has attended to a patient, and a pre-set period of time. The Examiner interprets the pre-set period of time for detecting how long a nurse is near another nurse during Theurer’s badge check-in/check-out at determining the success of the caregiver shift change.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the real-time locating systems of Boulos to locate the tags in addition to Theurer’s badges and to detect interactions between tags in proximity to each other over a pre-set period of time and to use this information as part of a wireless bridge hardware system as taught by Theurer, with the motivation of improving adherence to hospital staff rounding protocols, solving indoor tracking problems, and increasing the accuracy of tracking the location of assets and individuals in healthcare applications (see Theurer at para. 0005; and Boulos at Abstract).

Re. CLAIM 2, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the high-accuracy locating system operates according to an ultra-wideband (UWB) technology (Boulos pg. 3, para. 2, teaches realizing (operating) an RTLS using ultra-wideband (UWB) technology.)

Re. CLAIM 11, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the zone defined around the patient support apparatus (see claim 1 prior art rejection.) is defined as any area within the first patient room that is beyond a threshold distance from a doorway of the first patient room (Theurer [0097] teaches placing a hub module / transceiver on an entrance to a restricted area to identify when a beacon tag approaches the restricted area (a threshold distance). Theurer [0030] teaches affixing a beacon tag to a hospital bed (a bed tag). See also Theurer Fig. 9. The Examiner interprets Theurer’s bed tag proximity area (the defined zone) as within the room but not within the proximity area of the doorway hub module transceiver.)

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Additionally, Theurer Fig. 5 teaches attaching a beacon tag to a patient (a third tag).

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 16 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Claims 3, 7-9, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Boulos and Collins, Jr. et al. (US 2009/0112630).

Re. CLAIM 3, Theurer/Boulos teaches the caregiver shift change system of claim 2, wherein the at least one computer uses two way ranging […] technique to determine the location of each tag of the plurality of tags (See claim 1 prior art rejection. The Examiner interprets Theurer’s first workstation server as the at least one computer. Boulos pg. 3, para. 2 teaches the tags (Theurer’s tags) are RFID tags based on radio frequency identification (two way ranging). See also Theurer [0002].) 

Theurer/Boulos does not explicitly teach using time difference of arrival data (TDOA) technique to determine the location of each tag of the plurality of tags.

Collins does teach using
two way ranging and time difference of arrival data techniques to determine the location of each tag of the plurality of tags (Collins [0025] teaches associating a plurality of (Theurer’s tagged) devices in a room by providing time of flight data (using two way ranging) or time of arrival data (using TDOA) to an association computer (Theurer’s first workstation server). [0027] teaches using multiple ultrawide (UWB) signals. See also [0089].)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the calculation methods of Collins to provide time of flight and time of arrival data and to use this information as part of a wireless bridge hardware system as taught by Theurer/Boulos, with the motivation of improving adherence to hospital staff rounding protocols, increasing the accuracy of tracking the location of assets and individuals in healthcare applications, and improving the monitoring of Standards of Care in hospital settings (see Theurer at para. 0005; Boulos at Abstract; and Collins at 0006).

Re. CLAIM 7, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the threshold proximity […] (see claim 1 prior art rejection. The Examiner interprets two caregiver beacon tags as within the proximity threshold for being located by association (see also Boulos, pg. 3, bullet point 5).)

Theurer/Boulos may not teach […] is about three feet.
	Collins teaches the threshold proximity can be a predetermined distance ([0025] teaches associating devices (e.g. Theurer’s beacon tags) within a predetermined distance from a reference point. [0027, 0093] teaches a “reference point” is a point of transmission of the RF signal. The Examiner interprets one of Theurer’s beacon tags as the reference point for associating two tags. [0094] teaches the predetermined distance from the reference point can be more or less than five feet. The Examiner interprets the predetermined distance as about three feet.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods of Collins to associate devices based on a predetermined distance from a reference point and to use this information as part of a wireless bridge hardware system as taught by Theurer/Boulos, with the motivation of improving adherence to hospital staff rounding protocols, increasing the accuracy of tracking the location of assets and individuals in healthcare applications, and improving the monitoring of Standards of Care in hospital settings (see Theurer at para. 0005; Boulos at Abstract; and Collins at 0006).

Re. CLAIM 8, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the zone defined around the patient support apparatus is defined as an area within […] of the patient support apparatus (see claim 1 prior art rejection and Theurer Fig. 5. See also Theurer Fig. 9: The Examiner interprets a proximity area around the bed as the defined zone. The Examiner interprets two caregiver beacon tags as within the proximity threshold for broadcasting to Theurer’s beacon badge / hub module transceiver (bed location).)

Theurer/Boulos may not teach […] within about three feet.
Collins teaches
within about three feet ([0025] teaches associating devices within a predetermined distance from a reference point. [0027, 0093] teaches a “reference point” is a point of transmission of the RF signal. The Examiner interprets one of Theurer’s hub modules as the reference point for the bed / fixed to the bed location. [0094] teaches the predetermined distance from the reference point can be more or less than five feet. The Examiner interprets Theurer’s bed hub module proximity area as within about three feet of the bed.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods of Collins to associate devices based on a predetermined distance from a reference point and to use this information as part of a wireless bridge hardware system as taught by Theurer/Boulos, with the motivation of improving adherence to hospital staff rounding protocols, increasing the accuracy of tracking the location of assets and individuals in healthcare applications, and improving the monitoring of Standards of Care in hospital settings (see Theurer at para. 0005; Boulos at Abstract; and Collins at 0006).

Re. CLAIM 9, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the zone defined around the patient support apparatus is defined as an area within […] a third tag of the plurality of tags mounted to the patient support apparatus (see claim 1 prior art rejection. Theurer [0030] teaches affixing a beacon tag to a hospital bed (a third / bed tag). See also Theurer Fig. 9. The Examiner interprets a proximity area around the bed as the defined zone for the beacon tag affixed to the hospital bed.)

Theurer/Boulos may not teach […] within about six feet of a third tag.
Collins teaches
within about six feet ([0025] teaches associating devices within a predetermined distance from a reference point. [0027, 0093] teaches a “reference point” is a point of transmission of the RF signal. The Examiner interprets Theurer’s bed tag as the reference point. [0094] teaches the predetermined distance from the reference point can be more or less than five feet. The Examiner interprets Theurer’s proximity area as the area within about six feet of Theurer’s bed tag.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods of Collins to associate devices based on a predetermined distance from a reference point and to use this information as part of a wireless bridge hardware system as taught by Theurer/Boulos, with the motivation of improving adherence to hospital staff rounding protocols, increasing the accuracy of tracking the location of assets and individuals in healthcare applications, and improving the monitoring of Standards of Care in hospital settings (see Theurer at para. 0005; Boulos at Abstract; and Collins at 0006).

Re. CLAIM 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 17 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 21, the subject matter of claim 21 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 21 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Re. CLAIM 22, the subject matter of claim 22 is essentially defined in terms of a system, which is technically corresponding to claims 8 and 15. Since claim 22 is analogous to claims 8 and 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 8 and 15.

Re. CLAIM 23, the subject matter of claim 23 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 23 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Claim 4-6, 10, and 18-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Boulos and Graves et al. (US 2006/0236373).

Re. CLAIM 4, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the at least one computer uses the tag data […] to determine the location of each tag of the plurality of tags (see claim 1 prior art rejection. Theurer [0033] teaches a beacon packet timestamp identifying when the beacon message was received by the beacon badge / transceiver. The Examiner interprets the beacon badges as fixed to walls via a hub module badge connection 534.)

Theurer/Boulos may not teach from only a subset of the plurality of transceivers.

Graves does teach 
from only a subset of the plurality of transceivers ([0168] teaches a database (in one of Theurer’s computers), an installation grid (of Theurer’s patient room), detector (Theurer’s hub module) locations, and received times (Theurer’s beacon packet timestamps) are compared to calculate the differences in time of flight to each of at least 3 detectors of the 4 detectors to estimate the position of a tag in two- or three- dimensional space. The Examiner interprets location calculations as using three of at least four of Theurer’s hub modules.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the positioning methods of Graves to utilize a subset of detectors (Theurer’s hub modules) and to use these devices to calculate tag position in a hospital room as part of a wireless bridge hardware system as taught by Theurer/Boulos, with the motivation of improving adherence to hospital staff rounding protocols, increasing the accuracy of tracking the location of assets and individuals in healthcare applications, and enhancing functionality and safety in a healthcare environment due to the availability of location awareness (see Theurer at para. 0005; Boulos at Abstract; and Graves at para. 0002).

Re. CLAIM 5, Theurer/Boulos/Graves teaches the caregiver shift change system of claim 4, wherein the subset is determined based on signal strength of signals that include the tag data (See claim 1 prior art rejection. Theurer [0033, 0109, 0118] teaches (badge / transceiver) received beacon messages (that include beacon tag information) each have a received signal strength indication (RSSI) value (see [0033]) that satisfies a proximity threshold (see [0109]), else the beacon message is discarded (see [0118]).) and [signal strength of signals] that are communicated between each tag of the plurality of tags (Boulos pg. 3, bullet point 5 teaches tag location can be returned (communicated) as proximity with respect to another tag. Theurer [0118] teaches the proximity threshold requirement is based on the RSSI value (signal strength).) and one or more transceivers of the plurality of transceivers (Graves [0168] teaches three detectors (Theurer’s wall-fixed hub modules, the subset) receive information (Theurer’s beacon tag message).)

Re. CLAIM 6, Theurer/Boulos/Graves teaches the caregiver shift change system of claim 5, wherein the subset comprises at least three transceivers from the plurality of transceivers having highest signal strength values as compared to others of the plurality of transceivers (See claim 5 prior art rejection. Theurer Fig. 9-11 teaches badges and hub modules located outside the hospital room. Graves [0167, 0168] teaches 4 detectors (Theurer’s badge / hub module transceivers) receive a burst (Theurer’s beacon tag message packet) and at least 3 detectors are used to calculate tag location. The Examiner re-interprets the subset as the 4 detectors (Theurer’s transceivers) receiving the burst. The Examiner interprets Theurer’s transceivers in the halls and storage as not receiving the burst / having low RSSI values that do not meet the RSSI threshold value; see Theurer [0035].)

Re. CLAIM 10, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein […] around the patient support apparatus is defined by a set of X and Y coordinates within the first patient room as mapped within the at least one computer (see claim 1 prior art rejection. Theurer [0091] teaches location information for the beacon tag can be spatial coordinates e.g. latitude and longitude coordinates (X and Y coordinates). See also Boulos pg. 2, para. 7. Boulos, pg. 3, bullet point 6 teaches locating precisely: tag locations are mapped to a given building. The Examiner notes location information broadcasted within the room originates within the room. Theurer [0088] teaches the RTLS server (the first workstation server) and/or database collects beacon packet location information. The Examiner interprets Theurer’s first workstation server as used to map beacon tag location information.)

Theurer/Boulos may not explicitly teach the zone defined around the patient support apparatus is defined by the set of X and Y coordinates.

Graves teaches 
the zone is defined in order to determine whether a given proximity (or remoteness) constraint is satisfied ([0147] teaches the following: From location and tracking of absolute coordinates (Theurer’s spatial coordinates) of tags, relative to the building spatial grid (Boulos’s building map), the distance between two tags can be calculated[,] and from a history of these distance calculations, it can be determined whether a given proximity constraint (Theurer’s proximity area, the defined zone) is satisfied. [0163] teaches the locations of the detectors may be kept in a database (Theurer’s database). The Examiner interprets Theurer’s proximity area(s) as defined by spatial coordinates and mapped to/kept in the database.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the methods of Graves to track absolute coordinates as part of a wireless bridge hardware system as taught by Theurer/Boulos, with the motivation of improving adherence to hospital staff rounding protocols, increasing the accuracy of tracking the location of assets and individuals in healthcare applications, and enhancing functionality and safety in a healthcare environment due to the availability of location awareness (see Theurer at para. 0005; Boulos at Abstract; and Graves at para. 0002).

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 18 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 19 is analogous to 

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 20 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer in view of Boulos and Girardeau et al. (US 2014/0266642).

Re. CLAIM 12, Theurer/Boulos teaches the caregiver shift change system of claim 1, wherein the patient support apparatus includes […] and the server is configured to determine whether a successful caregiver shift change has occurred […] (see claim 1 prior art rejection. Theurer Fig. 5 and [0087] teaches monitoring and tracking badge check-in/check-out; and when a caregiver is authenticated, a dock module (e.g. nursing station) assigns a beacon badge to the caregiver and a dock module locking mechanism unlocks the assigned beacon badge for removal. Theurer [0086] teaches logging a beacon badge removal (caregiver shift change). The Examiner interprets Boulos’s pre-set period as set during a badge check-in/check-out. The Examiner interprets Theurer’s log of badge removal during Boulos’s pre-set period as determining success of the caregiver shift change.)

Theurer/Boulos may not teach 
[…] a sensor that senses a presence of a patient on the patient support apparatus; or
	[…] only when the patient is present on the patient support apparatus as sensed by the sensor.

Girardeau teaches 
[…] a sensor that senses a presence of a patient on the patient support apparatus ([0038] teaches the hospital bed (Theurer’s bed) sensors sense the presence of the patient in bed as is well known in the art.); and 
[…] only when the patient is present on the patient support apparatus as sensed by the sensor ([0038] also teaches it is also well known in the art for the bed to send bed status data to a nurse call server (Theurer’s second workstation server); and based on signals from the bed, the server (Theurer’s second workstation server) is able to determine that the patient is on the bed and, in response, signals the associated station 30 (Theurer’s dock module). The Examiner interprets Theurer’s second workstation server as signaling Theurer’s dock module to authenticate a caregiver in response to (only when) determining that the patient is on the bed.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the caregiver rounding with real time locating system tracking methods of Girardeau to sense the patient presence in the hospital bed and to have a server signal a corresponding station that the patient is present and to 
	
Re. CLAIM 13, Theurer/Boulos/Girardeau teaches the caregiver shift change system of claim 12, wherein the patient support apparatus includes communication circuitry configured to transmit sensor data from the sensor for receipt by the server (Girardeau [0038] teaches it is well known in the art for a hospital bed to send (communicate) bed status data (sensor data) to a server (Theurer’s second workstation server). The Examiner interprets the bed as necessarily having communication circuitry.)

Re. CLAIM 14, Theurer/Boulos/Girardeau teaches the caregiver shift change system of claim 12, wherein the sensor comprises a weight sensor of a weight scale system of the patient support apparatus (Girardeau [0038] teaches the hospital bed has sensors / load cells of a weigh scale system.)	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D’Souza (2011) (NPL) for teaching real-time location systems for hospital emergency response.
Hayes et al. (US 2013/0283529) for teaching patient support apparatus communication systems and map of known location information [0084].
Amir (US 2014/0145848) for teaching system and method for fall prevention and detection, RTLS, UWB, UWB tag, allowable patient states [0009, 0052].
Dixon et al. (US 20150081335) for teaching bed/room/patient association systems and methods.
Embree et al. (US 2017/0323555) for teaching a discriminating patient care communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.W./Examiner, Art Unit 3626                       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626